UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted December 7, 2006*
                            Decided December 8, 2006

                                      Before

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 06-2273

MICHAEL J. SISSOM,                           Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Indiana, Lafayette Division
      v.
                                             No. 4:04-CV-00072-AS-PRC
PURDUE UNIVERSITY,
    Defendant-Appellee.                      Allen Sharp,
                                             Judge.



                                    ORDER

       Michael Sissom filed this pro se lawsuit claiming that Purdue University
violated the Americans with Disabilities Act of 1990 by terminating his
employment. The district court granted summary judgment for Purdue, reasoning
in part that the Eleventh Amendment barred the suit. We affirm.



*
    After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2273                                                                   Page 2
       Sissom worked as a Customer Service Specialist in the Information
Technology Department for Purdue’s libraries from September 2001 to September
2003. On August 11, 2003, he sent an e-mail to his supervisors and co-workers
complaining that he was struggling with personal issues and that the work
environment—in particular, “unprofessional personal attacks”—was compounding
the stress in his life. He described the e-mail as a “warning” and vowed to file a
formal complaint with the university unless the “necessary change” took place.

       The next day a supervisor told Sissom that his job duties no longer would
include troubleshooting customer problems. Then in early September he was given
a memorandum setting forth performance expectations for attendance, general job
functions, and customer service. He and his supervisors met on September 8 to
discuss the memorandum. During the meeting Sissom acknowledged that he could
meet all of the expectations, but he refused to sign the memorandum. He also
revealed that he had surreptitiously recorded the meeting.

       Sissom was fired on September 11, 2003. His termination letter cited as
reasons his poor attendance, his failure to commit to the performance expectations
set out in the memorandum, his secret recording of the September 8 meeting, and
his e-mail of August 11—which some of his co-workers had found threatening. In
February 2004, almost five months later, Sissom filed a charge with a university
administrator alleging that his termination was an act of discrimination. Purdue
dismissed the charge as untimely because university policy requires that
allegations of discrimination or harassment be submitted within 120 days of the
alleged incident. Sissom unsuccessfully appealed that ruling to the university
president.

      Sissom then filed this suit under Title I of the ADA, which generally
prohibits employment discrimination on the basis of a disability. See 42 U.S.C.
§§ 12111-12117. Sissom, who named the university as the sole defendant,
maintains that he was fired because of his e-mail, which he characterizes as a
request for a reasonable accommodation of a disability (he suffers from depression
and anxiety). The district court held that Sissom’s employment claim was barred
by the Eleventh Amendment. The court also concluded, in the alternative, that
Purdue was entitled to summary judgment on the merits. Our review is de novo.
Davis v. G.N. Mortgage Corp., 396 F.3d 869, 877 (7th Cir. 2005).

       On appeal Sissom does not dispute the district court’s conclusion that as a
state entity, see Keri v. Bd. of Trs. of Purdue Univ., 458 F.3d 620, 641 (7th Cir.
2006); Kashani v. Purdue Univ., 813 F.2d 843, 844 (7th Cir. 1987), Purdue is
No. 06-2273                                                                      Page 3
shielded by the Eleventh Amendment from suits in federal court for damages1
under Title I of the ADA, see Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356
(2001); Toeller v. Wis. Dep’t of Corrs., 461 F.3d 871, 872-73 (7th Cir. 2006). The
district court’s conclusion is sound, and is enough to dispose of Sissom’s claim under
Title I.

       Sissom argues, however, that the district court should have analyzed his
lawsuit under Title II of the ADA, which prohibits discrimination on the basis of a
disability in the “services, programs, or activities of a public entity.” See 42 U.S.C.
§§ 12131-12134. But Sissom captioned his complaint as one for “employment
discrimination,” and in the district court he never asserted that he intended to
bring a claim under Title II, not even when Purdue expressed the view at summary
judgement that his complaint was limited to Title I. New claims cannot be raised
for the first time on appeal. See Russell v. Harms, 397 F.3d 458, 465-66 (7th Cir.
2005); Sanders v. Village of Dixmoor, 178 F.3d 869, 870 (7th Cir. 1999). In any
event, Sissom does not tell us how terminating his employment could have violated
Title II, and so any argument he might have is waived. See Blise v. Antaramian,
409 F.3d 861, 866 n.3 (7th Cir. 2005).

       Sissom’s remaining arguments do not warrant discussion given our
agreement with the district court’s Eleventh Amendment analysis. We note only
that, while Sissom generally asserts that the district court did not adequately
consider his pro se status, the record suggests otherwise: the district court granted
Sissom multiple extensions of time and gave him ample opportunity to amend his
complaint, but Sissom never did.

      Accordingly, the judgment of the district court is AFFIRMED.




1
    In his complaint Sissom asks for reinstatement in addition to damages, but he
never named as a defendant any state official, so effectively his suit is one for
damages only. See Takle v. Univ. of Wis. Hosp. & Clinics Auth., 402 F.3d 768, 772
(7th Cir. 2005); MSA Realty Corp. v. Illinois, 990 F.2d 288, 291 (7th Cir. 1993).